t c memo united_states tax_court in touch properties llc david england tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date eugene p de verges for petitioner gary l bloom for respondent memorandum findings_of_fact and opinion marvel judge respondent issued a notice of final_partnership_administrative_adjustment fpaa for pursuant to section to the tax_matters_partner tmp of in touch properties llc in touch a limited_liability_company classified as a partnership for federal_income_tax purposes in the fpaa respondent disallowed deductions claimed by in touch for professional fees marketing expenses consulting fees and amortized startup expenditures determined that the members’ at- risk amount under sec_465 must be reduced by dollar_figure determined that the total capital contributed to in touch as of date was dollar_figure and determined that a computational adjustment to net_earnings loss from self- employment must be made a petition for a readjustment of partnership items was filed on behalf of in touch because the petition did not identify a tmp or reflect that it was filed by the tmp we ordered in touch to identify its tmp on date we received and filed a notice of identification of tax_matters_partner which identified david england as the tmp we unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure although in touch had fewer than members during it did not meet the definition of a small_partnership under sec_6231 because one of its members was a passthrough_entity see sec_6231 sec_301_6231_a_1_-1 proced admin regs consequently in touch is an entity subject_to the partnership audit and litigation procedures of secs shall refer to mr england in his capacity as in touch’s tmp as petitioner the parties tried and briefed the following issues whether consulting fees marketing expenses professional fees and startup expenditures claimed by in touch on its return were properly accrued in and or adequately substantiated whether promissory notes contributed to in touch by its members are properly included in calculating the members’ bases in in touch and whether promissory notes contributed to in touch by its members are properly included in calculating each member’s at- risk amount under sec_465 for reasons explained infra we decide only issue in this opinion findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties are incorporated herein by this reference background in touch is an oklahoma limited_liability_company llc that was organized and formed by lloyd gilbert mark hanna and david england on date in touch’s stated business objective is to create protect and develop the value of licensing agreements associated with the alpha critters the alpha critters are cartoon characters of each letter of the alphabet designed to provide parents and educators a unique and entertaining alternative to the traditional methods of teaching children how to read in touch commenced the active_conduct of its business on date at all relevant times in touch used the accrual_method of accounting for federal_income_tax purposes in touch timely filed its form_1065 u s return of partnership income in date pursuant to two extensions of time to file on its return in touch claimed deductions totaling dollar_figure including dollar_figure for consulting fees dollar_figure for marketing expenses dollar_figure for professional fees and a dollar_figure amortization deduction in touch’s form_1065 its principal_place_of_business was in tulsa okla when the petition in this case was filed in touch elected under sec_195 to amortize startup expenditures totaling dollar_figure for a period of months beginning in date the startup expenditures that in touch claimed on its partnership return consisted of marketing expenses of dollar_figure rent of dollar_figure printing costs of dollar_figure bank charges of dollar_figure meals and entertainment of dollar_figure and consulting fees of dollar_figure showed a net_loss of dollar_figure which was allocated to its members as follows partner lloyd gilbert david england mark hanna jim coates abraham joseph reebud resources total share of loss dollar_figure big_number -0- big_number big_number big_number big_number disputed adjustments on date respondent commenced an examination of in touch’s partnership return by mailing both an appointment letter and an information_document_request idr to petitioner on date respondent issued a second idr to petitioner among other things the idrs requested documentation to substantiate the consulting fees marketing expenses professional fees and startup expenditures claimed on in touch’s return with respect to the consulting fees respondent requested invoices and other documentation substantiating payment dates and detailing the services provided to in touch in response in touch produced letters of understanding letters dated date with respect to beverly stool jeff giddings and gene in touch reported total income of dollar_figure and total deductions of dollar_figure on its partnership return longcrier the consultants the letters were not signed by the consultants the letters purported to summarize the terms of a consulting employment arrangement with in touch including the amount of compensation and benefits to be paid to the consultants each letter contained the following statement payments will be deferred until adequate funding can be obtained in touch provided no other documents to respondent to substantiate the consulting fees claimed as ordinary and necessary business_expenses and or as startup expenditures with respect to marketing expenses respondent requested receipts and invoices the business_purpose of these expenses and proof of payment the only documentation produced by in touch in response to this request was a typed list of expenses without any accompanying receipts or invoices with respect to professional fees respondent requested detailed invoices for professional services rendered the dates of service and canceled checks or receipts to prove payment in touch submitted typed summaries of the professional fees that failed to list the date and type of services provided the record contains no evidence that the letters were ever delivered to the consultants as of the trial date in touch had not paid the consulting fees it accrued as deductible expenses and or startup expenditures on date respondent sent petitioner an fpaa determining adjustments to the above expenses in the fpaa respondent determined that in touch had overstated its deductions for consulting fees marketing expenses professional fees and amortization respondent also determined that the at-risk amounts of in touch’s members must be reduced and that the capital contributed by in touch’s members as of date was dollar_figure tax_court litigation on date petitioner filed his petition_for_readjustment of partnership items a trial was held in oklahoma city oklahoma on date petitioner who was a member of in touch during was the only witness who testified at trial on in touch’s behalf petitioner over respondent’s objection attempted to introduce copies of seven promissory notes each dated date the promissory notes were as follows respondent allowed in touch’s startup costs of dollar_figure consisting of meals and entertainment of dollar_figure bank charges of dollar_figure printing costs of dollar_figure and rent of dollar_figure respondent recomputed in touch’s allowable amortization expense deduction for dollar_figure x dollar_figure petitioner also introduced a promissory note exh 17-p that he had executed in favor of in touch respondent did not object to this exhibit exhibit no obligor obligee amount 12-p 13-p 14-p 15-p 16-p 18-p lloyd gilbert in touch 19-p beverly stool dollar_figure jeff giddings big_number gene longcrier big_number curzon cumbey big_number eugene de verges big_number big_number big_number in touch in touch in touch in touch in touch james coates in touch although we initially deferred ruling on the admissibility of the promissory notes respondent’s counsel withdrew his objection to exhibits 12-p 13-p and 14-p after he introduced the original promissory notes as exhibits 22-r 21-r and 20-r respectively in his posttrial brief respondent conceded that under federal rule_of evidence a petitioner properly authenticated the remaining promissory notes containing the signatures of james coates and lloyd gilbert consequently we admit exhibits 15-p 16-p 18-p and 19-p petitioner introduced three of the promissory notes exhibits 12-p 13-p and 14-p to substantiate the consulting fees deducted and amortized as startup costs on in touch’s return and in support of his contention that the fees in question were properly accrued in however petitioner never delivered the promissory notes to the consultants and did not introduce any evidence to describe the dates nature and amounts of the services allegedly provided by the three consultants who were the obligees of the notes petitioner introduced two promissory notes exhibits 15-p and 16-p to substantiate the professional fees deducted on in touch’s return and in support of his contention that the fees in question were properly accrued and deducted in however petitioner did not introduce any evidence to describe the dates nature and amount of the services allegedly provided by the obligees of the promissory notes petitioner introduced three promissory notes exhibits 17-p 18-p and 19-p to substantiate alleged additional capital contributions and at-risk amounts by three of in touch’s members petitioner lloyd gilbert and james coates the total principal_amount of the three notes coincides precisely with the three members’ distributive shares of the net_loss claimed by in touch on its return petitioner testified that he executed his note on date as a guaranty of in touch’s obligations to the consultants and professionals to whom in touch allegedly owed payment as of date however petitioner did not introduce any evidence regarding the purpose of the gilbert and coates promissory notes opinion i burden_of_proof the commissioner’s determinations are generally presumed to be correct and the taxpayer must prove by a preponderance of evidence that those determinations are erroneous rule a 290_us_111 however a taxpayer can shift the burden_of_proof to the commissioner under sec_7491 if the taxpayer satisfies the requirements of sec_7491dollar_figure because the record does not support a finding that in touch or its tmp maintained required records and substantiated the items claimed on its return we conclude that petitioner did not satisfy the requirements of sec_7491 therefore the burden_of_proof remains with petitioner on all issues ii accrual of consulting fees sec_461 states that a deduction must be taken in the proper taxable_year under the taxpayer’s method_of_accounting accrual_method taxpayers generally become entitled to a deduction when all the events have occurred to establish the fact of the liability and the amount of such liability can be determined with reasonable accuracy sec_461 sec_1_461-1 income_tax regs to be properly accruable under the all_events_test under sec_7491 a taxpayer must prove the taxpayer has complied with the code’s substantiation requirements the taxpayer has maintained all required records and the taxpayer has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews a liability must be binding and enforceable the liability must not be contingent on a future event the liability must be certain as to amount and the debtor must have a reasonable belief that the liability will be paid 38_tc_957 in addition sec_461 provides that in determining whether an amount has been incurred with respect to any item during a taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs see also restore inc v commissioner tcmemo_1997_571 n affd without published opinion 174_f3d_203 11th cir respondent argues that the consulting fees deducted by in touch as business_expenses and or included as startup expenditures in calculating its amortization deduction were not properly accruable because a contingency existed as to their payment in 66_tc_652 affd 601_f2d_734 5th cir a corporation’s obligation to pay compensation to its shareholder-employees was not properly accruable because payment of the salaries depended upon the future profits of the company the obligation to pay salaries was not fixed since payment was contingent on the availability of funds id pincite petitioner acknowledges that the letters defer payment until adequate funding can be obtained petitioner argues however that the letters represent only outlines of employment contracts that in touch might execute in the future and do not represent a complete statement of the rights and obligations between the consultants and in touch moreover petitioner contends that the letters do not refer to any consulting work performed before the finalization of an employment agreement and that no contingency or deferral exists as to liabilities due for past services petitioner argues that the consultants invoiced in touch for the services they rendered and in touch responded by issuing promissory notes as payment these notes petitioner believes clearly reflect that the amounts claimed are fixed and immediately payable petitioner’s arguments are not supported by the record in touch did not have the necessary funds to pay the consultants according to the only consultant who testified at trial a representative of in touch told him that he would be paid once in touch was financially capable of doing so in reliance on this statement the consultant did not send any invoices to in touch for the service he rendered the consultant also testified that he did not receive the executed original of in touch’s promissory note which allegedly was executed to guarantee payment of the consultant’s fees the record supports an inference that none of the promissory notes allegedly executed on behalf of in touch in favor of the consultants was ever delivered to the consultants petitioner produced the original promissory notes in response to a subpoena duces tecum issued by respondent before trial it is reasonable to conclude from the fact that petitioner had the original promissory notes in his possession that the original promissory notes allegedly executed for the benefit of the consultants were never delivered to the consultants under oklahoma state law delivery is an essential element to complete the legal transfer of a negotiable instrument such as a promissory note harber v lincoln p 2d okla dollar_figure because petitioner failed to prove that in touch delivered the promissory notes to their intended recipients petitioner has failed to prove that both execution and delivery are prerequisites to the validity of a note luker v kells p 2d okla under oklahoma law the issuance of an instrument is defined as the first delivery of an instrument by the maker or drawer whether to a holder or nonholder for the purpose of giving rights on the instrument to any person okla stat ann tit 12a sec a west delivery is deemed to occur upon a voluntary transfer of possession okla stat ann tit 12a sec west the promissory notes were valid negotiable instruments under state law finally petitioner failed to produce credible_evidence to prove the nature and extent of the consulting services provided to in touch during or to prove that the economic_performance requirement of sec_461 was satisfied with respect to the consulting fees claimed by in touch on its return consequently we hold that petitioner failed to demonstrate that respondent’s disallowance of in touch’s claimed consulting fees was erroneous and we sustain respondent’s determination iii substantiation of expenses deductions are a matter of legislative grace and the taxpayer must clearly demonstrate entitlement to any deductions claimed 503_us_79 a taxpayer is obligated to keep records sufficient to allow the commissioner to establish the correct amount of the taxpayer’s deductions sec_6001 sec_1_6001-1 income_tax regs a taxpayer must produce those records upon request for inspection by authorized internal revenue officers or employees sec_7602 sec_1_6001-1 income_tax regs if upon examination the commissioner disallows a business_expense deduction the taxpayer bears the burden of introducing evidence to substantiate the claimed deduction rule a see also wilson v commissioner tcmemo_2001_301 joseph v commissioner tcmemo_1997_447 if the taxpayer claims a deduction but cannot fully substantiate it we may estimate the allowable_amount if there is sufficient evidence in the record to provide a basis for the estimate 39_f2d_540 2d cir see also 85_tc_731 petitioner failed to substantiate the business_expenses and startup expenditures disallowed by respondent at trial petitioner introduced only a brief summary of expenses and two promissory notes purportedly issued as payment for professional services none of those documents established the dates description or business_purpose of the expenses the evidence offered was completely inadequate to substantiate petitioner’s claimed expenses as required by sec_6001 and related regulations the complete absence of credible_evidence in the record also precludes us from estimating petitioner’s expenses under cohan petitioner did not offer testimony or documents to describe the nature and amount of the startup expenditures and business_expenses that in touch allegedly incurred during nor did petitioner offer the court any credible explanation for in touch’s failure to produce invoices receipts checks or other business records during the audit or at trial we sustain respondent’s determinations disallowing petitioner’s deductions for professional fees marketing expenses and amortization iv other issues petitioner raised and the parties briefed two additional issues whether in touch’s members had sufficient bases to deduct their distributive_share of in touch’s net_loss and whether property in the form of promissory notes contributed to in touch was at risk under sec_465 neither party disputed that these issues involved partnership items that we could properly decide in this partnership-level proceeding we decline to decide the remaining issues identified in this opinion for several reasons the first is that respondent determined in the fpaa that the bases of in touch’s members and their at-risk amounts as of date were limited to dollar_figure the amount of capital contributed as of date because we have sustained respondent’s determination disallowing the vast majority of in touch’s deductions for it no longer appears to be necessary for us to decide whether the members had sufficient bases or at-risk amounts to claim their distributive shares of in touch’s adjusted net_loss we also question whether determinations regarding the members’ bases and at-risk amounts satisfy the definition of partnership_item if they are not partnership items we may not decide issues involving them in a partnership-level proceeding sec_6221 provides that except as otherwise provided in subchapter_c dealing with the tax treatment of partnership items the tax treatment of any partnership_item must be determined at the partnership level sec_6226 authorizes a tax_matters_partner to file a petition_for_readjustment of partnership items within days after the date on which an fpaa is mailed to the tax_matters_partner a partnership-level proceeding filed pursuant to sec_6226 permits a court to consider and resolve partnership items and the proper allocation of such items among the partners sec_301_6226_f_-1t temporary proced admin regs fed reg date sec_6231 defines a partnership_item as any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level in sec_301_6231_a_3_-1 proced admin regs the commissioner has provided guidance that amplifies the definition of partnership_item contained in sec_6231 however sec_301_6231_a_3_-1 proced admin regs does not clearly answer the question of whether determinations regarding contributions to a partnership’s capital and the effect of those contributions on the partner’s basis and at-risk amounts are partnership items see the discussion of sec_301 a - proced admin regs in 99_tc_298 in hambrose leasing we interpreted sec_301 a - proced admin regs in the context of determining whether individual partners were at risk under sec_465 after carefully considering the provisions of sec_301_6231_a_3_-1 proced admin regs and the arguments of the parties therein we stated the following we conclude based on the circumstances of this case that the determination of amounts at risk with respect to partnership liabilities personally assumed by individual partners is not a partnership_item but is an affected_item which can be dealt with only in a proceeding involving the partners and not in this partnership level proceeding sec_6226 n c f energy partners v commissio89_tc_741 we base this conclusion on the definition of partnership_item in sec_6231 required to be taken into account for the partnership’s taxable_year our interpretation of the pertinent regulations in light of the statute an approach which makes it unnecessary for us to rule on petitioners’ contention that the regulations are invalid and the application of the statute and regulations in the decided cases in short the application of sec_465 as such is not an issue appropriate for a determination in a partnership level proceeding see dial usa inc v commissioner t c pincite n id pincite fn ref omitted we have also considered a similar issue with respect to contributions of property to a passthrough_entity and the effect of the contributions on the basis of individual members in 95_tc_1 we considered whether a member’s basis in an s_corporation is a subchapter_s_item within the meaning of former section dollar_figure we acknowledged that the partnership audit and litigation provisions contained in sections were in effect grafted onto the subchapter_s audit and litigation provisions by former section id pincite and we held that a member’s basis in the passthrough_entity was not an item required to be taken into account by the entity for the entity’s taxable_year id pincite we conclude that it is not necessary or appropriate to decide the basis and at-risk issues to reflect the foregoing an appropriate decision will be entered 12the subch s audit and litigation provisions were repealed by the small_business job protection act of publaw_104_188 sec c 110_stat_1781 applicable to tax years beginning after date
